Cite as 2017 Ark. App. 165

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-16-955


GALE A. ASKINS                                   Opinion Delivered: March 15, 2017
                               APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               WORKERS’ COMPENSATION
                                                 COMMISSION
                                                 [NO. G202018]
KROGER LIMITED PARTNERSHIP
AND SEDGWICK CLAIMS
MANAGEMENT                                       AFFIRMED
                    APPELLEES

                           RITA W. GRUBER, Chief Judge

       In this workers’ compensation case, Gale A. Askins appeals the denial of her claim that

she sustained a compensable injury to her brain while she was working in a Kroger store.

She claimed that her brain injury was caused by a specific incident—that she fell while

carrying a tray of shrimp out of a cooler to serve a customer; alternatively, she claimed that

her injury was unexplained and was therefore compensable. Kroger contested the claim,

contending that Ms. Askins did not sustain an on-the-job injury or, alternatively, that her

ongoing medical condition was not related to any on-the-job accident. On appeal, Ms.

Askins contends that substantial evidence does not support the finding of the Arkansas

Workers’ Compensation Commission that she did not sustain “an unexplained compensable

injury.”

       The Commission’s opinion in this case includes a comprehensive review of the medical

records, live testimony, and deposition testimony. Because the opinion adequately explains
                              Cite as 2017 Ark. App. 165

its decision and because we conclude that the Commission’s findings are supported by

substantial evidence, we affirm by memorandum opinion. In re Memorandum Opinions, 16
Ark. App. 301, 700 S.W.2d 63 (1985).

      Affirmed.

      VIRDEN and WHITEAKER, JJ., agree.

      Mickel & Chapman, by: Thomas W. Mickel and Brooklyn R. Parker, for appellant.

      Barber Law Firm, PLLC, by: Michael L. Alexander, for appellees.




                                            2